Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-13 are allowed because none of the prior art references of record teaches a method of providing a printed label, the method comprising a step of applying a radiation curable overcoat composition to the printed ink, wherein the radiation curable overcoat composition comprises: radiation curable monomers and/or oligomers; a photoinitiator; and an organosilane having at least one hydrolysable group in the combination as claimed. 

Claim 14 is allowed because none of the prior art references of record teaches a printed label comprising an overcoat composition being disposed on a printed ink that has been cured under irradiation, wherein the overcoat composition comprises the radiation cured product of a radiation curable overcoat composition comprising radiation curable monomers and/or oligomers; a photoinitiator; and an organosilane having at least one hydrolysable group
in the combination as claimed. 

Claim 15 is allowed because none of the prior art references of record teaches an ink and overcoat set comprising a radiation curable overcoat composition comprising: radiation curable monomers and/or oligomers; a photoinitiator; and an organosilane having at least one hydrolysable group in the combination as claimed. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2007/0148414; US Pub. 2008/0014513) cited in the PTO 892 form show a printed ink which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION


            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.  
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853